Sherwood, J. (dissenting).
— 1. The general grounds of demurrer may be laid out of view because the whole controversy raised by the pleadings centers on the validity of the section in controversy. Is that section constitutional!
In order to determine this question, requires a recital and examination of certain provisions of the organic law pertinent to the point at issue.
Section 43, of article 4, of the constitution provides that: “All revenues collected and moneys received by the state from any source whatsoever shall go into the treasury, and the general assembly shall have no power to divert the same, or to permit money to be drawnfrom the treasury, except in pursuance of regular appropriations made by law. All appropriations of money *435"by the successive general assemblies shall be made in the following order:
“First. For the payment of all interest upon the bonded debt of the state that may become due during the term for which each general assembly is elected.
“Second. For the benefit of the sinking fund, which ■ shall not be less annually than $250,000.
'“Third. For free public school purposes.
“Fourth. For the payment of the cost of assessing and collecting the revenues.
“Fifth. For the payment of the civil list.
“Sixth. For the support of the eleemosynary institutions of the state.
“Seventh. For the pay of the general - assembly, and such other purposes not herein prohibited as it may deem necessary; but no general assembly shall. have power to make any appropriation of money for any purpose whatsoever, until the respective sums necessary for the purposes in this section specified have been set apart and appropriated, or to give priority in its action to a succeeding over a preceding item as above enumerated.”
These provisions limit and set the bounds to legislative appropriation of the state revenues. Such appropriations are to be “ regular appropriations made by law.” They are to be made for public or state purposes, as such purposes alone are designated in the quoted section.
The maxim expressio unius, etc. (Broom’s Leg. Max. [6 Ed.], 626), applies to the construction of constitutions as well as of statutes. Com. v. Williams, 79 Ky. 42; Oregon R’y & Nav. Co. v. Oregonian R'y Co., 130 U. S. 1; Page v. Allen, 58 Pa. St. 338; Cooley, Const. Lim. [6 Ed.], pp. 78, 79, 93, 94; People v. Draper, 15 N. Y. 532.
*436Thus Thompson, C. J., enunciating this view, said: “In construing the constitution of the state, whatever is not expressly denied to the legislative-power is possessed by it. The opposite of this rule, I may remark, is the rule of construction of the federal constitution. I assent to this, but not that the inhibitions of the constitution must be always express. They are equally effective, and not less to be regarded, when they arise by implication, and this is the case when the legislative provision is repugnant to some provision of the, constitution. 9 Watts, 200; 5 W. & S. 424; 12 S. & R. 330; 3 Casey, 444; 5 Wright, 403 To illustrate this idea: The executive power of the state under the constitution is lodged in a governor, and the legislative in a senate and house of representatives. It would be manifestly repugnant to these-provisions of the constitution if an act of assembly should provide for the election of two executives, or two senates and houses of representatives at the same election; yet it would be unconstitutional only by implication, there being no express prohibition on the subject. So in regard to qualification for office. An act which should require a residence in the state for ten years, instead of three, or an age of fifty years, or freehold estate, in order to be eligible to the office of representative, would be void for repugnancy, because differing from the qualification expressed in the constitution, and would be so only by necessary implication; necessary to keep legislation within ;the paramount, rules of the constitution. The expression of one thing in the constitution, is necessarily the exclusion of things not expressed. This I-regard as especially true of constiutional provisions, declaratory in their nature. The remark of Lord Bacon, That, as exceptions strengthen the force of a general law, so enumeration weakens, as to things not enumerated’, expresses aprin*437ciple of common law applicable to the constitution, which is always to be understood in its plain, untechnical sense. Commonwealth v. Clark, 7 W. & S. 127.” Page v. Allen, 58 Pa. St. 338.
An eminent jurist and author says: “Another rule of construction is, that when the constitution defines the circumstances under which a right may be exercised or a penalty imposed, the specification is an implied prohibition against legislative interference to add to the condition, or to extend the penalty to other cases. On this ground it has been held by the supreme court of Maryland, that where the constitution defines the qualifications of an officer, it is not in the power of the legislature to change or superadd to them, unless the power to do so is expressly or by necessary implication conferred by the constitution itself. Other cases recognizing the same principle are referred to in the note. * * * We are not, therefore, to expect to find in a constitution provisions which the people, in adopting it, have not regarded as of high importance, and worthy tobe embraced in an instrument which, for a time at least, is to control alike the government and the governed, and to form a standard by which is to be measured the power which can be exercised as .well by the delegate as by the sovereign people themselves. If directions are given respecting the times or modes of proceeding in which a power should be exercised, there is at least a strong presumption that the people designed it should be exercised in that time and mode only; and we impute to the people a want of due appreciation of the purpose and proper province of such an instrument, when we infer that such directions are given to any other end. Especially when, as has been already said, it is but fair to presume that the people in their constitution have expressed themselves in careful and measured terms, corresponding with the *438immense importance of the powers delegated, and with a view to leave as little as possible to implication.” Cooley on Const. Lim. [6 Ed.], pp. 78, 79, 93, 94.
Touching the same topic, Denio, C. J., says: “But the affirmative prescriptions and the general arrangements of the constitution are far more fruitful of restraints upon the legislature. Every positive direction contains an implication against anything contrary to it, or which would frustrate or disappoint the purpose of that provision. The frame of the government ; the grant of legislative power itself; the organization of the executive authority; the erection of the principal courts of justice, create implied limitations upon the lawmaking authority as strong as though a negative was expressed in each instance.” People v. Draper, 15 N. Y. 544.
Hence under the authorities cited, by inevitable implication the legislature was powerless, because forbidden to appropriate the revenues of the state to a-purpose not a public one; a purpose not named in the appropriation specified in section 43 of the organic law.
2. The maxim ejus clem generis is equally applicable to the legal situation here presented. The St. Louis insane asylum is not one of the eleemosynary institutions of the state. R. S. 1889, sec. 5671.
“It is said to be a good rule of construction, that ‘where an Act of Parliament begins with words which describe things or persons of an inferior degree and concludes with general words, the general words shall not be extended to anything or person of a higher degree,’ that is to say, ‘where a particular class (of persons or things) is spoken of, and general words follow, the class first mention is to be taken as the most comprehensive, and the general words treated as referring to matters ejus clem generis with such class.”’ *439Broom’s Leg. Max. [6 Am. Ed.], 625 and cases cited. See, also, State v. Bryant, 90 Mo. 534 and cases cited.
In tlie case just cited, a familiar example of the operation of this “good rule of construction” is cited and is found in the case of Rex v. Whitnash, 7 B. & C. 596. Statute 29, Car. 2, chap. 7, section 1, provided “that no tradesman, artificer, workman, laborer, or other person whatsoever” should exercise his ordinary calling on the Lord’s day. And thereupon it was ruled that the words “other person” did not include a farmer, because not of like denomination with those specifically mentioned; Bailey, J., remarking that, if all persons were meant, there was no need of the specific emmeration.
So here, if the preceding words in section 43 do not limit the power of appropriation by the legislature to the particular objects specified in that section or those of the same denomination or class, then the genéral words “and such other purposes not herein prohibited as it may deem necessary” amount to a carte blanche to the legislature to appropriate the state moneys without restriction, limit, stint, let or hindrance, and renders the particular words wholly superfluous and entirely meaningless. But in order to reach such a result must needs argue that the framers of the constitution were singularly infelicitous in their choice of language in expressing their meaning, and singularly redundant and prodigally profuse in their use of words. But such a presumption can not be indulged; for to repeat a quotation already made: “It is but fair to presume that the people in their constitution have expressed themselves in careful and measured terms, correspondilig with the immense importance of the powers delegated, and with a view to leave as little as possible to implication.”
*440Authorities almost numberless establish and enforce the rule as above laid down, and show the unbroken uniformity with which the maxim ejusdem generis is administered, and applied in the construction of statutes, and the same method of construction is applied to constitutions. State ex rel. v. Macon Co. Court, 41 Mo. 453.
A few additional instances of the application of the canon of construction heretofore noted as applicable to the construction of statutes will now be cited and quoted. Thus a recent author of conceded merits says:
“When there are general words following particular and specific words, the former must be confined to things of the same kind. * * * Where an act imposed a penalty on any person hauling ‘any timber or stone or other thing, otherwise than upon wheeled carriages/ it was held not to extend to straw, but was confined to things as weighty and as likely to cause injury to roads as timber or stone. It was provided by the winding up acts that the court might wind up a company if a special resolution was passed, or the business of the company was not commenced within a year, or the number of members was reduced below seven, or the company was unable to pay its debts, or if the court thought it just and equitable that the company should be wound up. It was held that the grounds upon which the court might form its conclusion must be ejusdem generis with those already enumerated.
“Landlords were authorized by statute to distrain for rent ‘all sorts of corn and grass, hops, roots, fruits, pulse, or other product whatsoever, which shall be growing on any part of the estates demised.’ This did not include trees, shrubs and plants growing in a nursery garden. The memorandum of a company stated that the company was formed tor the purpose, among others, ‘of carrying'on the business of mechanical engineers *441and general contractors. ’ A question was: What was the scope of the concluding words, ‘general contractors.’ Lord Cairns said: ‘Upon all ordinary principles of construction, these words must be referred to the part of the sentence which immediately precedes them; * * therefore * * * the term ‘general contractors’ would be referred to that which goes immediately before, and would indicate the making generally of contracts connected with the business of mechanical engineers. * * * If these words were not to be interpreted as I have suggested, the consequence would be that they would stand absolutely without any limit of any kind.’ * * *
“* * * When a specific enumeration concludes with a general term it is held to be limited to things of the same kind. It is restricted to the same genus as the things enumerated. * * * . On the same principle ‘parochial relief or other alms’ means other parochial alms. ‘Cities, towns, corporate boroughs and places’ do not include places which are not incorporated. An act empowering justices to determine differences between masters and persons in several employments, and ‘servants in husbandry, artificers, handicrafters,’ and finally ‘all other laborers,’ does not by these words extend to a domestic servant, nor to a man employed to take care of goods seized under a writ. * * *
“A statute exempted from taxation ‘every building erected for the use of a college, incorporated academy or other seminary of learning. ’ As all those enumerated were corporations, it was held that the general words ‘or other seminary’ required that such institution should also be incorporated in order to have the benefit of the exemption.” Sutherland on Stat. Construction, secs. 268, 269, 270, 272, and cases cited.
*442Under these authorities and precedents, it seems needless to make the assertion that an appropriation of $50,000, “For the support of the indigent insane in the insane asylum of the city of St. Louis who belong to the state outside of the city of St. Louis” (though the object of the appropriation be charitable), is not ejusdem generis with the “eleemosynary institutions of the state.” Nor indeed with anything else contained in section 43 aforesaid.
3. Section 8 is also obnoxious to other constitutional objections. Section 46 of the same article of the constitution declares: “The general assembly shall have no power to make any grant, or to authorize the making of any grant, of public money or thing of value to any individual, association of individuals, municipal or other corporation whatsoever: Provided, that this shall not be so construed as to prevent the grant of aid in a case of public calamity.”
It is conceded that if the appropriation under discussion had been made 1 for the support of the insane asylum of St. Louis, there could be no doubt of its unconstitutionality.”
The first appropriation after the adoption of the present organic law, appropriated $70,000 “for the support of the St. Louis county insane asylum.” Laws, 1877, p. 14, item 3. But this item of appropriation met the prompt veto of Grovernor Phelps, as appears by his message to that effect. House Journal, 1877, p. 785, et seq., and his letter to the secretary of state, p. 1151, Ib.
Since then, the.Scheme and Charter having been carried into effect by the separation of the city and county of St. Louis, the language of the appropriation has been changed to what it now is, but no such appropriation was again attempted until after January 1, 1881. (See Laws, 1881, p. 5, sec. 6, $30,000; Laws, *4431883, p. 5, sec. 6, $50,000; Laws, 1885, p. 6, sec. 6, $50,000; Laws, 1887, p. 6, sec. 6, $70,000; Laws, 1889, p. 13, sec. 1, item 4, $70,000; Laws, 1891, p. 21, sec. 8, $85,000; Laws, 1893, p. 17, sec. 8, $50,000.)
The change, however, in the language of the appropriation, does • not alter its real meaning, nor change the current of the appropriation; it still floivs to the “insane asylum of the city of St. Louis,” and is there disbursed. The alteration in the language of the appropriations since the occurrence of the veto message, is significant as showing an industrious endeavor to meet the objections of the message, to evade the letter of the constitution, while disregarding its obvious spirit and meaning. But as said in State ex rel. v. The Judges, 21 Ohio St. 11, the constitutionality 'of a statute is to be determined by its operation, and not by the mere form it xpay be made to assume.
Courts of justice are not to be imposed on by diaphanous disguises which change the verbiage of the statute, but leave the effect the same. When the act questioned is “clearly evasive” of constitutional prohibitions, courts will not fail to notice the evasion nor to apply the remedy. Cooley on Const. Lim. [6 Ed.], 153. The restrictions of the organic law can not be evaded by resort to misleading forms; a fraud on their policy, an attempt to evade their force and effect, is an attempt to do indirectly what has been directly forbidden. Kendrick v. Cole, 61 Mo. 572. “The law abhors subterfuge; it despises mean dodges and evasions.” Littleton v. Clayton, 77 Ala. 571.
After all said and done, an appropriation “for the support of the indigent insane in the insane asylum of the city of St. Louis who belong to the state outside of the city of St. Louis,” is but an appropriation pro tanto for the support of the insane asylum, and the ratio of that support will be determined by the number of *444such, indigent insane as compared with the number of those in the asylum not included in that class. Counsel for relator suggests that such indigent insane “should be supported out of the general revenue, because manifestly, from their condition, it could not be ascertained to what locality they belong and ought to be sent.” But, if this be true, how then are the authorities in St. Louis to determine that such indigent insane “belong to the state outside of the city of St. Louis V9 Unless there are peculiarities of the indigent insane who are supposed to reach the metropolis from the rural regions of the state, which distinguish them from the urban insane, it would seem extraordinarily difficult to apply and disburse an appropriation to those only, and only those for whom it was intended. But enough of this.
4. Section 8, in its race for validity, encounters other constitutional obstacles; it is a local and special law. See. 53, art. 4, Const.; State ex rel. v. Hermann, 75 Mo. 340, and cases cited.
No notice has been published, as is requisite under the provisions of section 54, article 4, of the constitution, and such notice is not recited in the act, as by that section is required.
5. And the fact that section 8 is embodied in the midst of a general appropriation act does not deprive it of the attributes and features of a local or special law.
6. Section 8 also falls under the ban of that constitutional provision which forbids a local or special law to be passed when a general law can be made applicable. Sec. 53, supra. This is made by that section a judicial question, and we have no doubt that a general law could be made applicable, conceding, for argument’s sake, that a general appropriation law devoted to the object mentioned would be valid.
*445The premises considered, the peremptory writ should ■ he denied. I, therefore, dissent from the majority opinion.
In this, Burgess, J., concurs in full; Gantt, J., in paragraphs 3 and 5.-